Citation Nr: 0103291	
Decision Date: 02/02/01    Archive Date: 02/14/01

DOCKET NO.  99-20 178A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Brian P. Tierney, Counsel


INTRODUCTION

The veteran served on active duty from July 1968 to June 
1971.

This appeal arises from an adverse decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado, dated in December 1998.  In addition to hepatitis 
C, that decision denied the veteran's claims of entitlement 
to service connection for a cyst on the veteran's penis; 
chloracne/rash on the veteran's back, chest and buttocks; 
blisters in the veteran's mouth; lymphoma of the parotid 
gland, baldness in the veteran's beard, and an enlarged 
spleen.  The sole issue addressed by the substantive appeal 
filed with the RO in October 1999 was service connection for 
Hepatitis C.  

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
regional office (RO).

2.  It is at least as likely as not that the veteran acquired 
his hepatitis C infection during his period of active duty.


CONCLUSION OF LAW

Hepatitis C was incurred during active service. 38 U.S.C.A. 
§§ 1110 (West 1991 & Supp. 2000); Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-
99 (2000) (to be codified as amended at 38 U.S.C. § 5107); 38 
C.F.R. §§ 3.102, 3.303(d) (2000).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

 Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
Service connection may be granted for disease which is 
diagnosed after discharge from military service, when all of 
the evidence establishes that such disease was incurred in 
service.  38 C.F.R. § 3.303(d); Cosman v. Principi, 3 
Vet.App. 303, 305 (1992).

The evidence of record establishes that the veteran is 
currently infected with the hepatitis C virus.  The veteran 
has submitted private treatment records detailing his 
treatment for the disease.  His treating physician, Dr. MLS 
opined in a July 1999 letter that going through the veteran's 
history there is a "high likelihood that the veteran 
hepatitis C was given to him in the military through a 
practice of immunizing with a power immunization gun that 
often times was contaminated with blood from a previous 
veteran and as such the hepatitis C is probably a product of 
a practice that was carried on in the military."  The 
veteran also submitted the opinion of Dr. WAH, who opined in 
March 1999 that "[i]n view of [the veteran's] past history 
as a military medic, this would be the most likely source of 
transmission."

Review of the veteran's service medical records does not 
reveal any medical evidence of hepatitis.  The veteran 
reports that he was a combat medic in Vietnam.  He reports 
that he was frequently exposed to and had blood on him.  He 
also reports being assigned to a hepatitis ward in 1971 after 
his tour of duty in Vietnam.  Review of the service personnel 
records confirms he was a combat medic and was stationed at a 
military hospital in Georgia in 1971.

VA has provided the veteran with an examination for 
compensation purposes in November 1999.  The examiner also 
diagnosed hepatitis C upon review of the clinical and 
laboratory evidence.  The examiner noted that there was no 
evidence for hepatitis or jaundice while on active duty.  The 
examiner noted a previous medical record of a history of 
alcohol abuse, although this history had been denied by the 
veteran.  The veteran also denied any drug abuse or 
transfusion.  He did report high risk sexual behaviors prior 
to 1981.  The examiner noted that with the current available 
information it is not possible to form a definite opinion on 
the source or time of the infection with hepatitis C.  

The Board finds that the opinion  provided by the VA 
physician in November 1999 reasonably may be interpreted as 
meaning that it is as least as likely as not that the current 
hepatitis C is a residual of inservice exposure to hepatitis 
C.  The examiner also did not mention the veteran's tour of 
duty as a combat medic during Vietnam in arriving at her 
somewhat equivocal opinion.  Dr.s WAH and MLS were more 
certain in attributing the veteran's disease to his military 
service as "most likely" and "highly likely."

Based upon the medical evidence developed for and against the 
veteran's claim, the Board is of the opinion that the 
evidence in this case is in relative equipoise.  Under the 
circumstances, service connection may be granted, applying 
the "benefit of the doubt" rule. The Board therefore finds 
that the evidence does support a finding that the veteran's 
hepatitis C was incurred during active military service.  
Accordingly, it is the finding of the Board that the record 
supports a grant of entitlement to service connection for 
hepatitis C.  38 U.S.C.A. §§ 1110 (West 1991);  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 
Stat. 2096, 2098-99 (2000) (to be codified as amended at 
38 U.S.C. § 5107); 38 C.F.R. §§ 3.102, 3.303(d) (2000).


ORDER

Entitlement to service connection for hepatitis C is granted.


		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeal

 

